Case 2:20-cv-02145-PKH Document 23                 Filed 05/03/21 Page 1 of 2 PageID #: 1362




                         IN THE UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF ARKANSAS
                                 FORT SMITH DIVISION

RENE A. GUZMAN                                                                        PLAINTIFF

       V.                              CIVIL NO. 2:20-cv-2145-PKH-MEF

ANDREW M. SAUL, Commissioner,
Social Security Administration                                                        DEFENDANT


             MAGISTRATE JUDGE’S REPORT AND RECOMMENDATION

       Rene Guzman, Plaintiff, brings this action pursuant to 42 U.S.C. § 405(g) seeking judicial

review of a decision of the Commissioner of the Social Security Administration (“Commissioner”)

denying her applications for disability insurance benefits (“DIB”) and supplemental security

income (“SSI”).      (ECF No. 2).       This matter is before the undersigned for report and

recommendation.

       The Commissioner filed an answer to Plaintiff’s action on February 22, 2021, asserting

that the findings of the Commissioner were supported by substantial evidence and were conclusive.

(ECF No. 15). On April 19, 2021, having changed positions, the Commissioner filed a motion

requesting that Plaintiff’s case be remanded pursuant to “sentence four” of section 405(g) to allow

further administrative proceedings. (ECF Nos. 21, 22).

       The exclusive methods by which a district court may remand a social security case to the

Commissioner are set forth in “sentence four” and “sentence six” of 42 U.S.C. § 405(g). A remand

pursuant to “sentence six” is limited to two situations: where the Commissioner requests a remand

before answering the complaint, or where the court orders the Commissioner to consider new,

material evidence that was for good cause not presented before the agency. The Fourth sentence

of the statute provides that “[t]he court shall have power to enter, upon the pleadings and transcript

of the record, a judgment affirming, modifying, or reversing the decision of the Commissioner of
Case 2:20-cv-02145-PKH Document 23               Filed 05/03/21 Page 2 of 2 PageID #: 1363




Social Security, with or without remanding the cause for a rehearing.” 42 U.S.C. § 405(g); Shalala

v. Schaefer, 509 U.S. 292, 296 (1993).

       Here, we find remand is appropriate to allow the Defendants to conduct further

administrative proceedings regarding this matter. Therefore, we recommend granting the

Commissioner’s motion to remand and remanding the case to the Commissioner for further

administrative action pursuant to “sentence four” of section 405(g).

       The parties have fourteen (14) days from receipt of this Report and Recommendation

in which to file written objections pursuant to 28 U.S.C. § 636(b)(1). The failure to file timely

written objections may result in waiver of the right to appeal questions of fact. The parties

are reminded that objections must be both timely and specific to trigger de novo review by

the district court.

       DATED this 3rd day of May 2021.

                                             /s/ Mark E. Ford
                                             HON. MARK E. FORD
                                             UNITED STATES MAGISTRATE JUDGE




                                                2
